Citation Nr: 1611544	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-30 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus, on a schedular basis.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus, on an extraschedular basis.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disability (TDIU), on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981. 

The initial rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for bilateral pes planus, with an initial, noncompensable rating (effective from September 15, 2005).

In a March 2007 rating decision, the RO increased the disability rating for the pes planus to 10 percent (effective from September 15, 2005).

In April 2011, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

In August 2011 and September 2014, the Board remanded the pes planus issue for further development.

Regarding the TDIU claim, the Board finds that this issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, at the most recent VA feet examination in November 2014, the Veteran reported that she had not worked as an office housekeeper since March 2014 due to her foot pain.  Previously, in a March 2012 Report of Contact, the Veteran reported that she was only working part-time.  At the December 2006 VA examination, the Veteran was working full-time as a housekeeper.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due to the Veteran's sole service-connected disability of bilateral pes planus, and the TDIU claim is included in the current appeal.
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus, on an extraschedular basis; and, (2) entitlement to a TDIU, on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the service-connected bilateral pes planus has been moderate with pain on manipulation and use of the feet, but has not been manifested by objective evidence of marked deformity, indication of swelling on use, or characteristic callosities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for bilateral pes planus.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Her STRs and post-service VA, Fort Rucker, and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate her disability.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in November 2014.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in April 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as it is shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The VLJ and the representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a worsening of her pes planus symptoms).  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its August 2011 and September 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included obtaining the Veteran's identified VA, Fort Rucker, and private treatment records.  These records were obtained and associated with the claims file.  The remands also directed the AOJ to schedule the Veteran for additional VA examinations, which were provided in September 2011 and November 2014.  Finally, the remand directed the AOJ to readjudicate the Veteran's claim, which was accomplished in the June 2012 and March 2015 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent initial disability rating under 38 C.F.R. 
§ 4.71a, DC 5276 for her bilateral pes planus.  She seeks a higher initial disability rating.

DC 5276 provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for her bilateral pes planus.  Here, there is no objective evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, and characteristic callosities, and the Board finds that the Veteran's bilateral pes planus is best rated as moderate and not severe.  Moderate pes planus warrants the Veteran's current disability rating of 10 percent.  38 C.F.R. § 4.71a, DC 5276.

Specifically, in December 2006, the Veteran was afforded a VA feet examination to determine the current severity of her service-connected bilateral pes planus.  At the examination, the Veteran reported stiffness, weakness, and swelling in her feet.  She stated that her pain and stiffness were constant and were relieved by rest.  She took over-the-counter medication and wore a brace on her feet on occasions.  The Veteran indicated that she was only able to stand for fifteen to thirty minutes and only able to walk for one to three miles.  The Veteran reported flare-ups of foot joint disease one to three times per month, each lasting less than one day.  The flare-ups are precipitated by excessive walking and standing, and are alleviated by rest.  During a flare-up, it was difficult for her to work and she could only stand for no more than fifteen minutes.  The Veteran reported symptoms of pain, swelling, stiffness, fatigability, weakness, and lack of endurance in her feet, but denied any heat or redness in her feet.  Following a physical examination of the Veteran, the VA examiner determined that there was no objective evidence of painful motion, instability, weakness, muscle atrophy, pain on manipulation, pronation, abnormal weight bearing, or stiffness in either foot.  The Veteran did have objective evidence of tenderness in her feet.  The Veteran's alignment was normal.  The examiner found that the Veteran's bilateral pes planus caused, at most, moderate problems to her daily activities.  The disability had significant effects on her occupation by decreasing her mobility.

The Veteran was afforded another VA feet examination in December 2008.  At the examination, the Veteran reported daily pain and stiffness on the soles of both feet.  She was prescribed daily medication for her feet.  She did not experience any flare-ups or use a brace or assistive devices.  The Veteran indicated that after standing to mop and vacuum, she had increased pain in her feet.  She could not rearrange furniture at home or do yard work because of pain in her feet.  The examiner determined that the Veteran's gait and palpation was normal.  She did not have calluses on her feet, and her eversion and inversion of the feet were normal.  Her Achilles tendon alignment was normal bilaterally.

At her April 2011 Board hearing, the Veteran testified that she experienced pain, stiffness, cramping, aching, swelling, tingling, pressure, and throbbing in her feet.  She described the pain as severe and shooting.  The Veteran stated that her feet swell once per week and her toes get extremely cold.  She reported that walking was painful and she had trouble sleeping.  The Veteran stated that she was also diagnosed with (non-service-connected) fibromyalgia.  She took medication for her feet.  She reported losing her balance and falling due to her pes planus.  The Veteran stated that she had to sit down after ten minutes of standing.  She testified that her shoe inserts helped some, but not much.  She stated that she could not handle people touching her feet.

The Veteran was afforded another VA feet examination in September 2011.  The VA examiner determined that the Veteran had pain on use of both feet.  The Veteran had pain on manipulation and use of the feet that was accentuated on manipulation and use of the feet.  The Veteran did not have swelling of the feet or characteristic calluses.  The Veteran's symptoms were relieved by arch supports, which she wore occasionally.  The Veteran did not have extreme tenderness of the plantar surface of her feet.  She did not demonstrate decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity or marked pronation of the feet.  The Veteran's weight-bearing line did not fall over or medial to the great toe.  The Veteran did not have inward bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner found that the pes planus affected the Veteran's work in that it took her longer to clean doctors' offices because of her feet.  The examiner found that a pes planus deformity was not present on examination.  The examiner noted that the Veteran had mild pronation of the feet, but the examiner believed this was due to obesity and not the pes planus.

The Veteran was afforded another VA feet examination in November 2014.  At the examination, the Veteran reported constant, severe, aching bilateral plantar pain.  The Veteran used arch supports, but still experienced symptoms.  The Veteran stated that she used a cane occasionally.  The VA examiner determined that the Veteran had objective evidence of pain on use of her feet, but the pain was not accentuated on use.  The pain contributed to functional loss by causing pain on weight-bearing.  The Veteran had pain, weakness, fatigability, or incoordination that significantly limited her functional ability when the feet were used repeatedly over a period of time.  Specifically, she had difficulty standing or walking more than eight minutes before needing to rest due to her claimed severe feet pain.  The Veteran stated that her pain was at a constant, severe level, and thus she did not have flare-ups.  She did not have pain on manipulation of her feet.  There was no indication of swelling of the feet on use.  She did not have characteristic callouses.  The Veteran did not have extreme tenderness of plantar surfaces of the feet.  The Veteran did have decreased longitudinal arch height on weight-bearing of both feet.  There was no objective evidence of marked deformity or marked pronation of the feet.  The Veteran did not have inward bowing of the Achilles tendon of the feet.  She did not demonstrate marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.

The VA, private, and Fort Rucker treatment records do not provide evidence contrary to that obtained at the VA examinations.  The treatment records document the Veteran's reports of pain, mild swelling, and tenderness in the feet and show that the Veteran has received physical therapy and injections to her feet, but do not provide any evidence to support a higher disability rating.  

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for her bilateral pes planus.  Here, there is no objective evidence of marked deformity (pronation, abduction, etc.), and characteristic callosities, and thus the Board finds that the Veteran's bilateral pes planus is best rated as moderate and not severe.  The Board notes that the September 2011 VA examiner found that the Veteran had a mild pronation of the feet, but the examiner believed that this was due to obesity and not the service-connected pes planus.  Further, the examiner found that the pronation was only mild, and not marked to warrant a higher disability rating.  Additionally, the Board notes that the September 2011 VA examiner also found that the Veteran had pain on manipulation and use accentuated.  This is one of the suggested symptoms for the higher disability rating; however, none of the other suggested symptoms for the higher disability rating were documented in the VA examinations or in the treatment records.  Further, use accentuated was not documented on any of the other VA examinations or in the treatment records.  The Board finds that this evidence suggests that the Veteran's overall disability picture is best characterized as moderate, and not severe.  Moderate pes planus warrants the Veteran's current disability rating of 10 percent.  38 C.F.R. § 4.71a, DC 5276.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's bilateral pes planus, but finds none are raised by the medical evidence.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that her disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected bilateral pes planus at any time during the appeal period.  Thus, the claim is denied on a schedular basis.  Extraschedular consideration for this issue is addressed in the remand directives.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus, on a schedular basis, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran has never been provided with a proper duty-to-assist notice letter for the TDIU claim.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, given the Veteran assertions regarding the impact her service-connected pes planus has on her eimployment, the Board finds that a remand is required for the issues to be referred to the Compensation and Pension Service Director for extraschedular consideration.  


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice on the claim of entitlement to a TDIU.  

2.  Refer the question of whether the Veteran is entitled to the assignment of extraschedular disability ratings for a TDIU and for the service-connected bilateral pes planus (currently evaluated as 10 percent disabling), to the VA Director of the Compensation and Pension Service.  The Director of the Compensation and Pension Service is requested to provide adequate reasons and bases for the decision made.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and her representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


